 

 

Case 19-12239-CSS Doc 39 Filed 10/18/19 Pageiof5

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

)
In re: ) Chapter 11
)
HIGHLAND CAPITAL MANAGEMENT, LP...) Case No. 19-12239 (CSS)

)
Debtor. ) Related to Docket No. 2

 

ORDER (1) AUTHORIZING THE DEBTOR TO (A) PAY AND
HONOR PREPETITION COMPENSATION, REIMBURSABLE
BUSINESS EXPENSES, AND EMPLOYEE BENEFIT OBLIGATIONS,
AND (B) MAINTAIN AND CONTINUE CERTAIN COMPENSATION AND
BENEFIT PROGRAMS POSTPETITION; AND (1) GRANTING RELATED RELIEF

Upon consideration of the motion (“Motion”)* of the above-referenced debtor and
debtors in possession (the “Debtor” in the above-captioned chapter 11 case for the entry of an
order (the “Order”), pursuant to sections 105(a), 363, and 507(a) of title 11 of the United States
Code (the “Bankruptcy Code”), to authorize, but not require, the Debtor to (i) pay prepetition
wages, salaries, employee benefits, and other compensation; (ii) remit withholding obligations
and deductions; (iii) maintain employee compensation and benefits programs and pay related
administrative obligations; and (iv) authorize applicable banks and other financial institutions
receive, process, honor, and pay certain checks presented for payment and honor certain fund
transfer requests; and it appearing that the relief requested is in the best interest of the Debtor’s
estate, its creditors, and other parties in interest; and it appearing that this Court has jurisdiction
over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that the requirements of

 

1 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

2 All capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

DOCS_NY:39653.10 36027/001

 
mr

Case 19-12239-CSS Doc 39 Filed 10/18/19 Page 2of5

Rule 6003 of the Federal Rules of Bankruptcy Procedure have been satisfied; and due and
adequate notice of the Motion having been given under the circumstances; and after due
deliberation and cause appearing therefor;

IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED as set forth herein.

 

2. The Debtor is authorized, but not directed, to make payments to applicable
third parties from the Employee Withholdings, and other Withholding Obligations and in respect
of the Benefit Programs, and costs associated therewith, in accordance with the Debtor’s
ordinary course of business and stated policies, as set forth in the Motion.

3. The Debtor is authorized, but not directed, to honor outstanding checks for
Workforce Compensation that may be outstanding as of the Petition Date.

4. In accordance with this Order and any other order of this Court, the banks
and financial institutions at which the Debtor maintains its accounts are authorized to honor
checks presented for payment, whether issued prior to or after the Petition Date, and to honor all
fund transfer requests made by the Debtor related thereto, to the extent that sufficient funds are
on deposit in such accounts.

5. The Debtor is authorized to pay prepetition amounts on account of the
Workforce Compensation and Benefit Programs, including all processing and administrative fees
associated with payment of the Workforce Compensation and Benefit Programs, subject to the

aggregate caps set forth in the chart below, provided however, that no payments to or on behalf

of any Employee with respect to Wages will exceed $13,650; provided further that, for the

 

 
   
  
  
  
   
  
   
   
  
  
   
   
  
  
    
  
  
  
   
   

Case 19-12239-CSS Doc 39 Filed 10/18/19 Page 3of5

avoidance of doubt, no prepetition and postpetition bonuses may be paid to Employees without

further Court order:

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wages $50,000
Independent Contractor $40,000
Compensation

Payroll Processor $2,500
Medical Plan/FSA $200,000
Dental Plan $15,000
Life and Disability Plans $15,000
Workers Compensation Plan $5,000
COBRA $2,500
401(k) Plan $25,000
Other Employee Benefits $20,000
Reimbursable Expenses $110,000

6. The Debtor is authorized to allow Employees to use accrued prepetition

PTO in the ordinary course. The Debtor is also authorized, in its discretion, to pay out any
accrued PTO amounts that are owed to Employees to the extent required under the Debtor’s

policies and applicable state law.

7. The Debtor is authorized to continue to administer and provide its Benefit

Programs postpetition in the ordinary course of business and in the Debtor’s discretion.

 
 

eee

Case 19-12239-CSS Doc 39 Filed 10/18/19 Page4of5

8. Nothing in this Order authorizes or approves any payment, bonus plan, or
severance plan subject to section 503(c) of the Bankruptcy Code.

9. Bankruptcy Rule 6003(b) has been satisfied because the relief requested in
the Motion is necessary to avoid immediate and irreparable harm to the Debtor.

10. The Debtor is authorized, but not directed, to continue to maintain its

Workers’ Compensation Plan in the ordinary course of business. The-automatic-stayis-hereby

 

 

Phan provided However however that nothing in this order or the Motion Dives-a-nor-warkers’

compensation cla. : i y.

11. The requirements of Bankruptcy Rule 6004(a) are waived.

12. The stay under Bankruptcy Rule 6004(h) is waived.

13. The Debtor is authorized and empowered to take all actions necessary to
implement the relief granted in this Order.

14. Notwithstanding anything to the contrary contained herein, any payment
to be made or authorization contained hereunder shall not be deemed to constitute postpetition
assumption or adoption of any contract, program, or policy pursuant to section 365 of the
Bankruptcy Code and shall not affect the Debtor’s rights to contest the amount or validity of

claims.
 

Case 19-12239-CSS Doc 39 Filed 10/18/19 Page 5of5

15. This Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order.

Dated:

Of/18 2019 CVn

Honorable Christopher S. Sontchi
United States Bankruptcy Judge

 

 
